         Case 1:19-cv-00384-ELH Document 201 Filed 06/11/21 Page 1 of 1




                                                        June 11, 2021

BY ECF
Hon. Deborah L. Boardman
United States District Court
101 West Lombard Street, 3C
Baltimore, Maryland 21201

        Re: The Estate of Malcolm Bryant v. Baltimore Police Department, et al., Civil
        Action No. ELH-19-00384

Dear Judge Boardman:

       Pursuant to the Court’s letter order (D.E. 200), the parties met and conferred on June 9,
2021, and write to provide an update on two matters described in the order.

        First, regarding the witness described in Exs. A & B (D.E. 200-1 and 200-2) to the
court’s order, the parties agree to stipulate to the witness’s unavailability but reserve the right to
subpoena this witness to testify at a later date (i.e., at trial). The parties also agree to consent to a
deposition of the witness out of time by the opposing party if either party calls this witness to
trial. By stipulating to this witness’s unavailability, Plaintiff does not agree to the admissibility of
this witness’s 1999 trial testimony at any civil trial and reserves all other objections.

       Second, Defendants consent to Plaintiff’s deposition of the recently disclosed witness.
The parties agree to split the deposition time, with Plaintiff questioning the witness for up to five
hours and any remaining time allotted for Defendants. The parties also agree that Plaintiff will
question the witness first.

        The parties appreciate the Court’s consideration of these matters.

                                                        Thanks,
                                                        /s/ Yasmin Dagne

                                                        Yasmin Dagne

                                                        Attorney for the Estate of Malcolm Bryant

                                                        /s/ Mike Elliker

                                                        Mike Elliker

                                                        Attorney for Individual Defendants
